Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Ralph Butler, as Commissioner of Public Works of the County of Westchester, dated December 11, 2002, which adopted the recommendation and findings of a hearing officer, finding the petitioner guilty of misconduct and incompetence, and terminated the petitioner’s employment in the Medical Examiner’s Office in the Westchester County Department of Labs and Research.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination of the respondent Ralph Butler was supported by substantial evi*489dence (see People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Matter of Pell v Board of Educ., 34 NY2d 222, 231 [1974]).
The petitioner’s remaining contentions are without merit. H. Miller, J.E, Cozier, Ritter and Spolzino, JJ., concur.